In a proceeding by the purchaser of a parcel of real property at a judicial sale to be relieved of his purchase, the appeal is from an order of the Surrogate’s Court, Suffolk County,, setting aside the sale and directing a refund of the down payment. The parcel, an asset of a decedent’s estate being administered by appellant, the Public Administrator of Suffolk County, was sold at public auction, pursuant to an order of the Surrogate. Bidders were not informed of an outstanding adverse claim to the title. Order unanimously affirmed, without costs. No opinion. Present•—Nolan, P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ.